Citation Nr: 1041278	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-31 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied claims of entitlement to service 
connection for a rash on the head and body, to include due to 
herbicide exposure, and residuals of an eye injury; and for 
hemorrhoids.

In August 2006, the RO granted service connection for 
hemorrhoids, evaluated as noncompensable, effective February 1, 
2005.  The Veteran expressed disagreement with the noncompensable 
evaluation.  In January 2007, he wrote that the grant of a 10 
percent rating for hemorrhoids would satisfy his appeal as to 
that issue.

In a January 2007 rating decision, the Veteran was granted 
service connection for an eye injury.  The rating decision also 
granted an initial rating of 10 percent for hemorrhoids, 
effective, February 1, 2005.

In January 2007, the Veteran submitted a statement withdrawing 
his request for a Board hearing.  The Veteran further indicated 
that the assignment of a 10 percent disability rating for his 
service-connected hemorrhoids would satisfy his appeal as to that 
issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran's service treatment records indicate that he was 
treated for a groin rash, identified as candidiasis in May 1970.  
According to the report of a conference with a Decision Review 
Officer, the Veteran reported that he has a current rash that is 
the same as the one he experienced in service.  The record 
contains current findings of solar lentigo, hypopigmentation the 
scalp and penile shaft, and vitiligo.

The record thus contains competent evidence of a current 
disability and the Veteran has provided evidence that the 
disability may be related to service.

The RO afforded the Veteran a VA examination in June 2006.  The 
examiner was identified as a "C&P Clerk."  The VA Adjudication 
and Procedure Manual requires that all original examination 
reports must be signed by a physician unless the examination was 
conducted by a psychologist, dentist, audiologist, or 
optometrist. M21-1MR, Part III, Subpart IV, Chapter 3, Section D, 
18(a).  

To have probative value, a medical opinion must be provided by a 
person having the necessary medical expertise.  See Black v. 
Brown, 10 Vet. App. 279, 284 (1997) (nurse's opinion as to 
etiology was not competent where there was no evidence that she 
had specialized knowledge).  

Further, the examiner did not provide a rationale for her opinion 
that the Veteran's skin disease or disability was not due to 
service.  She also did not address the reports of skin problems 
while in service. 

Once VA undertakes to provide an examination, it has a duty to 
insure that the examination is adequate, or to explain why an 
adequate examination cannot be provided.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes. 38 
C.F.R. § 4.2 (2010).  Where the Board makes a decision based on 
an examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical examination." 
Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 
Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an 
examiner with the appropriate expertise to 
determine the etiology of any current skin 
disease or disability.  The examiner should 
review the claims folder and note such review 
in the examination report or an addendum. 

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that a current 
skin disease or disability is the result of 
injury or disease in active service, to 
include as secondary to herbicide exposure.

The examiner should provide a rationale for 
the opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms, and that 
his reports must be considered in formulating 
the requested opinion.  In rendering the 
opinion the examiner should consider the 
Veteran's report that his current skin rash 
is the same as that observed in service.

The examiner is also advised that the absence 
of evidence in the service treatment records 
is an insufficient basis, by itself, for a 
negative opinion.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
should provide an explanation as to why this 
is so and note what, if any, additional 
evidence would permit the necessary opinion 
to be made.

2.  If the benefit sought on appeal is not 
granted, the agency of original jurisdiction 
should issue a supplemental statement of the 
case.  The case should be returned to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


